DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gary D. Yacura (Reg No 35,416) on January 12, 2021.

The application has been amended as followed:

Claims 11 – 18 are canceled.

signals comprise:…”.

Allowable Subject Matter

            Claims 1 – 10 and 19 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 and 19, the prior art of record, specifically Oshima (US 2010/0148832) teaches of an integrated circuit configured to sense a phase and a frequency, the integrated circuit (Fig.1) comprising: a phase-shifted data generation circuit (#21, Fig.2) configured to convert an input data signal (DATAIN, Figures 1 – 2) to a plurality of phase-shifted data signals (D10, D11, Figures 2 – 3) via a plurality of flip-flops (FF1, FF2, Fig.2), based on a plurality of clock signals (CLK, CLK0, CLK1, Figures 2 – 3) including a reference clock signal (CLK, Fig.1); the plurality of clock signals including a first clock signal (CLK0, Fig.1 and Paragraph 0030) having a first phase difference with respect to the reference clock signal (the clock signals CLK0 and CLK1 of which phase is changed from the reference clock signal CLK based on the phase control signal SEL[n:0], Paragraph 0030) and a second clock signal (CLK1, Fig.1 and Paragraph 0030) having a second phase difference with respect to the reference clock signal (the clock signals CLK0 and CLK1 of which phase is changed from the reference clock signal CLK based on the phase control signal SEL[n:0], Paragraph 0030), the first phase difference being different than the second phase difference (as shown in Fig.3); a synchronization circuit (#22 and #23, Fig.2) configured to generate a plurality of synchronization data signals (D1, D2, D3, Figures 2 – 3) corresponding to a particular plurality of phases (Paragraph 0041 and Fig.3) based on the reference clock signal (CLK, Fig.1), according to the plurality of phase-shifted data signals (D10, D11, Figures 2 – 3); and a control signal generation circuit (#12 – #13, Fig.1 and #24 – #26, Fig.2) configured to generate a phase control signal for controlling a phase of the reference clock signal to be pulled down or up (Paragraph 0028), and generate a frequency control signal for controlling a frequency of the reference clock signal to increase or decrease (Paragraph 0030), based on the plurality of synchronization data signals provided by the synchronization circuit (D1, D2, D3, Figures 2 – 3).

           However, regarding claim 1, none of the cited prior art alone or in combination provides the motivation to teach: “a phase-shifted data signal generation circuit configured to generate a plurality of phase-shifted data signals from an input data signal based on a plurality of phase-shifted clock signals, the plurality of phase-shifted clock signals including at least a reference clock signal, a first clock signal having a first phase difference with respect to the reference clock signal and a second clock signal having a second phase difference with respect to the reference clock signal, the first phase difference being different than the second phase difference; a synchronization circuit configured to generate a plurality of synchronization data signals by applying the plurality of phase-shifted clock signals to the plurality of phase-shifted data signals provided by the phase-shifted data signal generation circuit.”

           Re claim 19, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the particular plurality of phases includes a first phase identical to the reference clock signal, a second phase corresponding to an inverted version of the reference clock signal, one or more third phases each having a phase difference of a first phase interval with respect to the first phase or the second phase, and one more fourth phases each having a phase difference of a second phase interval with respect to the first phase, the second phase, or one of the third phases, the second phase interval being less than the first phase interval.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633